Morphy, J.,
delivered the opinion of the court.
This is an appeal from a decree pronouncing the nullity of a previous judgment, obtained by defendants against the present plaintiffs, for the recovery of a lot of ground in the suburb St. Mary. From the return of the citation of appeal, which had been directed to the sheriff of the parish of Orleans, it appears that the appellees, who are residents of the parish of Plaquemine, have never been cited; but even had they been regularly brought into this court, we are not enabled to review this case on its merits, because the record does not contain the evidence on which it was tried in the inferior court.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed, with costs.